t c summary opinion united_states tax_court gregory j and susanna m clinton petitioners v commissioner of internal revenue respondent docket no 2759-08s filed date gregory j and susanna m clinton pro_se christina l lewerenz for respondent paris judge this case was heard pursuant to section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions the issue for decision is whether petitioners are entitled to a dependency_exemption deduction and a child_tax_credit for petitioner gregory j clinton’s petitioner daughter jc from a former marriage under sec_151 and sec_24 respectively background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in nebraska at the time the petition was filed before his marriage to susanna m clinton mrs clinton petitioner was previously married petitioner and his former wife had two children jc born in and hc born in on date petitioner and his former wife divorced the district_court of douglas county nebraska granted a decree of dissolution of marriage divorce decree awarding custody of both children to petitioner’s former wife petitioner was awarded visitation rights and ordered to make monthly child_support payments for support of the minor children the divorce decree specified that petitioner was entitled to claim a dependency_exemption deduction for jc on his federal and state 2this court refers to minor children by their initials per rule a income_tax returns for every tax_year during which he had completed all child_support payments by december of that tax_year additionally as long as petitioner satisfies the child_support payment condition his former wife shall execute irs form_8332 granting the tax exemption to petitioner for that tax_year the divorce decree was approved as to both form and content and signed by both petitioner and his former wife in petitioner’s former wife moved with the two children to pennsylvania petitioner contested this move but eventually the supreme court of nebraska permitted it the move resulted in a modification of the divorce decree that altered petitioner’s visitation rights and child_support_obligations but did not address tax exemptions for several years following the divorce petitioner made all child_support payments and his former wife executed a form_8332 release of claim to exemption for child of divorced or separated parents releasing the exemption to petitioner beginning in in response to a disagreement with petitioner over the status of his child_support payments his former wife refused to execute a form_8332 petitioner returned to state court to contest his former wife’s position and the nebraska court resolved the dispute in favor of petitioner indicating all child_support_obligations had been met despite that petitioner’s former wife continued her refusal to execute a form_8332 petitioner made all child_support payments for petitioner’s former wife refused to execute a form_8332 for tax_year petitioner claimed a dependency_exemption deduction and a child_tax_credit for jc on his tax_return and attached to his return an incomplete form_8332 not signed by his former wife and a copy of the divorce decree petitioner’s former wife also claimed a dependency_exemption deduction and a child_tax_credit for jc on her tax_return petitioner’s former wife was the custodial_parent of jc for in an attempt to enforce the divorce decree petitioner brought another suit against his former spouse in the district_court of douglas county nebraska in an order issued date the district_court found that petitioner was current on his child_support_obligations for the and tax years petitioner was entitled to the dependency_exemption deduction for the and tax years and his former wife was not entitled to the dependency_exemption deduction for the and tax years additionally the district_court found petitioner’s former spouse in contempt for failure to execute a form_8332 petitioner was awarded a judgment for attorney’s fees but was not awarded any other damages discussion i dependency_exemption deduction sec_151 allows taxpayers to deduct an exemption_amount for each individual who qualifies as a dependent as defined in sec_152 sec_152 provides several definitions for dependent including that in sec_152 which specifies how to determine the dependency status of children of divorced parents the exceptions of sec_152 apply if a child receives more than half of her support from her parents the parents are divorced and the parents have custody of the child for more than half of the tax_year if the requirements of sec_152 are met the custodial_parent may claim the exemption unless the criteria for one of the sec_152 exceptions have been met the only relevant exception is sec_152 which provides that the noncustodial_parent may claim the dependency_exemption deduction for a calendar_year only if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the regulations in effect for specify that the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires a taxpayer to furnish the names of the children for whom exemption claims were released the years for which the claims were released the signature of the custodial_parent the date of the custodial parent’s signature the name of the noncustodial_parent claiming the exemption and the social_security numbers for the custodial and noncustodial parents jc receives support exclusively from her divorced parents petitioner and his former wife jc primarily resided with petitioner’s former wife and neither party contests that petitioner’s former wife was the custodial_parent for jc in following the close of petitioner asked his former wife to execute a form_8332 releasing the deduction for jc to him in accordance with their divorce decree and his former wife refused this request petitioner subsequently attached an incomplete form_8332 lacking his former wife’s signature and a copy of his divorce decree to his tax_return because petitioner failed to attach a completed form_8332 to his tax_return this court 3the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir must determine whether the copy of his divorce decree is a statement conforming to the substance of form_8332 as the legislature intended this court holds that it is not the divorce decree providing a contingent release of the dependency_exemption to petitioner alone cannot serve as a release of the dependency_exemption signed by his former wife as required by sec_152 a divorce decree that unambiguously releases the dependency_exemption to the noncustodial_parent and is signed by the custodial_parent conforms in substance to form_8332 see boltinghouse v commissioner tcmemo_2003_134 cf 114_tc_184 signature of attorney on divorce decree was insufficient to meet statutory requirement of signature of custodial_parent affd on other grounds sub nom 293_f3d_1208 10th cir in miller v commissioner supra pincite this court rejected the use of a divorce decree that was signed by the custodial parent’s attorney subject_to a qualification that his signature indicated he approved only the document’s form however petitioner’s former wife signed the divorce decree herself specifically approving the decree as to both form and content dated date as the court noted in miller it is the actual signature of the spouse that is necessary to meet the requirements of sec_152 see id pincite petitioner’s divorce decree met the requirement for having the signature of the custodial spouse in addition to petitioner’s former wife’s signature the divorce decree explicitly states the name of the child for whom the dependency_exemption is released and the name of the noncustodial_parent petitioner to whom the exemption is released these items are equivalent to the requirements on form_8332 despite the divorce decree’s inclusion of a valid signature and appropriate identifying information respondent argues that the decree is insufficient to serve as a release of the exemption because it does not specifically articulate the years for which the exemption is released more specifically the divorce decree states that petitioner is entitled to claim the dependency_exemption only for years in which he is current on his child_support_obligations by december of that year and the presence of the condition prevents the divorce decree alone from establishing that the deduction was released to petitioner for the tax_year at issue in prior cases this court has been hesitant to validate the use of conditional releases in divorce decrees because of a congressional intent to avoid support payment disputes between spouses in the litigation of federal tax controversies see thomas v commissioner tcmemo_2010_11 rejecting the use of a divorce decree in part because the decree specified necessary conditions that the internal_revenue_service irs and this court could not verify however petitioner argues that the conditional requirement in petitioner’s divorce decree does not raise this policy concern because the nebraska courts have resolved the dispute between petitioner and his former wife to support his claim petitioner submitted a court decree of the district_court of douglas county nebraska that court determined that the court had full and complete jurisdiction as to the parties and to the subject matter petitioner had met his child_support_obligations for petitioner was entitled to the dependency_exemption deduction for jc for and petitioner’s former wife was in contempt for her failure to comply with the divorce decree and execute a form_8332 state law governs the allocation of child custody and marital property and determines the nature of these rights while federal_law defines the appropriate tax treatment of those rights see 115_tc_506 alpern v commissioner tcmemo_2000_246 an allocation of the dependency_exemption deduction concerns the contractual property right transferred to petitioner from his former wife when she signed the divorce decree the douglas county district_court adjudicated the nature of this property right and found that petitioner held that right for tax_year however that court’s decision was rendered on date after petitioners had filed their tax_return additionally a copy of the court order was not attached to petitioners’ form_1040 u s individual_income_tax_return for tax_year although the state court order ruling on the satisfaction of all conditions in a divorce decree may be sufficient to render the decree and order equivalent to a form_8332 the language of sec_152 in effect during the tax_year at issue controls and prohibits this court from considering that court’s order because petitioner failed to attach it to his timely filed form_1040 for the tax_year absent the douglas county district_court order the conditional provisions of the petitioner’s divorce decree prevent it from serving as a substantially equivalent release to a form_8332 therefore petitioners fail to meet the requirements of sec_152 and are denied the dependency_exemption deduction this court notes that sec_152 provides a mechanism for transferring the benefit of the dependency_exemption deduction from the custodial_parent to the noncustodial_parent without involving the irs in the resolution of disputes between divorced parents see bramante v commissioner tcmemo_2002_ citing h rept part pincite however this provision places the irs in the midst of an ongoing dispute between divorced parents every tax_year or those years when the noncustodial_parent must procure a signed release from the custodial_parent failure to obtain this release mandates that the irs deny the noncustodial_parent the dependency_exemption deduction and support the custodial parent’s claim for the deduction even if as in this case the custodial parent’s refusal to sign the release is in violation of a state court order thus both the statute and precedent provide custodial parents both an effective mechanism and strong financial incentive to violate the terms of their divorce decrees ii child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child the qualifying_child requirement is satisfied if the taxpayer establishes entitlement to the dependency_exemption deduction under the exception of sec_152 walker v commissioner tcmemo_2008_194 because petitioners failed to satisfy the requirements under sec_152 as discussed above they are ineligible for the child_tax_credit for jc in tax_year to reflect the foregoing and the concessions of the parties decision will be entered under rule
